Supreme Court of Florida
                                     ____________

                                    No. SC12-2318
                                    ____________

                                LAMONT TAYLOR,
                                   Petitioner,

                                           vs.

                               STATE OF FLORIDA,
                                   Respondent.

                                     [May 29, 2014]

PER CURIAM.

       This case is before the Court for review of the Fifth District Court of

Appeal’s decision in Taylor v. State, 96 So. 3d 989 (Fla. 5th DCA 2012), which

the Fifth District certified is in direct conflict with the decisions of the First District

Court of Appeal in Slocum v. State, 95 So. 3d 911 (Fla. 1st DCA 2012), and the

Second District Court of Appeal in Cooper v. State, 667 So. 2d 932 (Fla. 2d DCA

1996). 1 The certified conflict issue presented in this case is whether an order

disposing of a postconviction motion which partially denies and partially grants

relief is a final order for purposes of appeal, when the relief granted requires


       1. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
subsequent action in the underlying case, such as resentencing.2 For the reasons

explained below, we hold that an order which partially denies and partially grants

postconviction relief is a final order for purposes of appeal, even if the relief

granted requires subsequent action in the underlying case. Therefore, we quash the

Fifth District’s decision in Taylor and disapprove its decision in Cervino v. State,

785 So. 2d 631 (Fla. 5th DCA 2001), to the extent it is inconsistent with this

opinion. We approve the Second District’s decision in Cooper and the First

District’s decision in Slocum to the extent these decisions are consistent with our

analysis and holding.

                                 I. BACKGROUND

      In 2003, Lamont Taylor was charged with: (1) trafficking in 400 grams or

more of cocaine; (2) possession of cocaine with intent to sell or deliver; (3)

delivery of cocaine; (4) possession of more than 20 grams of marijuana; and (5)

possession of drug paraphernalia. The State nolle prosequied the delivery of

cocaine charge, and Taylor pleaded no contest to the remaining charges. He was

sentenced to twenty-two years in prison, and the Fifth District affirmed his

convictions and sentences on direct appeal. Taylor v. State, 923 So. 2d 514 (Fla.

5th DCA 2006) (table).

      2. This is a pure question of law subject to de novo review. See Keck v.
Eminisor, 104 So. 3d 359, 363 (Fla. 2012) (explaining that the standard of review
for pure questions of law is de novo).


                                          -2-
      Subsequently, Taylor, acting pro se, filed a motion for postconviction relief

under Florida Rule of Criminal Procedure 3.850 arguing, among other things, that

his trial counsel was ineffective for failing to advise him that his convictions for

trafficking in cocaine and possession of cocaine with intent to sell or deliver

violated the Double Jeopardy Clause. After an evidentiary hearing on this claim,

the trial court determined that relief was warranted in part because the State

admitted that it had inadvertently nolle prossed the wrong charge. Since this error

changed the minimum guideline sentence, the trial court concluded that Taylor

needed to be resentenced. Accordingly, on March 31, 2009, the trial court entered

an order partially granting relief on Taylor’s sentencing claim and denying relief as

to Taylor’s other postconviction claims.

      Fifteen days later, Taylor filed a timely motion for rehearing challenging the

denial of his other postconviction claims. While this rehearing motion was

pending, the trial court proceeded with Taylor’s resentencing on April 21, 2009,

sentencing him to fifteen years in prison. Taylor, again acting pro se, filed a notice

of appeal from the resentencing on May 21, 2009. At this time, no ruling had ever

been issued with regard to the rehearing motion that he previously filed on April

15, concerning the denial of his other postconviction claims. On March 8, 2011,

the Fifth District issued a per curiam opinion affirming Taylor’s new sentence.

Taylor v. State, 56 So. 3d 785 (Fla. 5th DCA 2011) (table).


                                         -3-
      Thereafter, on July 10, 2011, Taylor, acting pro se, filed an amended motion

for rehearing regarding the trial court’s March 2009 order denying his other

postconviction claims. The trial court initially denied this motion as untimely on

the ground that a rehearing motion had not been filed within 15 days of the order

disposing of Taylor’s postconviction motion. However, upon receiving Taylor’s

emergency motion for clarification, the trial court recognized its error and

acknowledged that Taylor had filed a timely motion for rehearing on April 15,

2009, which the trial court had never ruled upon. 3 Accordingly, the trial court

addressed the merits of the rehearing motion and denied relief. Taylor appealed.

      The Fifth District dismissed the appeal for lack of jurisdiction, relying on its

prior decision in Cervino, 785 So. 2d at 632, which held that a trial court’s order

partially denying and partially granting postconviction relief by ordering

resentencing was not a final appealable order because the resentencing required

further judicial labor in the underlying case. Taylor, 96 So. 3d at 991-93. The

Fifth District explained that “Cervino appears to more faithfully follow the

supreme court’s rule of finality and policy [of] preventing piecemeal appeals,” and

       3. We note that this type of delay will not occur in the future due to recent
amendments to Florida Rule of Criminal Procedure 3.850 providing that “[t]he trial
court’s order disposing of the motion for rehearing shall be filed within 15 days of
the response but not later than 40 days from the date of the order of which
rehearing is sought. If no order is filed within 40 days, the motion is deemed
denied.” Fla. R. Crim. P. 3.850(j) (previously designated as Fla. R. Crim. P.
3.850(h)).


                                        -4-
therefore, “conclude[d] that the trial court’s March 31, 2009, order was not a final,

appealable order.” Id. at 993. Thus, the Fifth District determined that the trial

court’s order was not final until after Taylor’s resentencing was completed on

April 21, 2009, and Taylor should have raised any issues related to the disposition

of his other postconviction claims on appeal after resentencing. Id. In so holding,

the Fifth District certified that its decision conflicted with the First District’s

decision in Slocum and the Second District’s decision in Cooper, which held that

“[a]n order denying in part and granting in part relief . . . marks the end of the

judicial labor which is to be expended on the motion, and the order is final for

appellate purposes.” Id. at 991, 993 (quoting Cooper, 667 So. 2d at 933); see also

Slocum, 95 So. 3d at 913.

                                    II. ANALYSIS

      We agree with the Second District in Cooper and the First District in Slocum

that an order disposing of a postconviction motion which partially denies and

partially grants relief is a final order for purposes of appeal, even if the relief

granted requires subsequent action in the underlying case, such as resentencing.

As the Second District fully explained in Cooper, 667 So. 2d at 933,

      [a]n order which denies a claim in a postconviction motion and grants
      an evidentiary hearing on a different claim in the same motion is not
      appealable until all issues raised have been ruled upon by the court. . .
      . An order denying in part and granting in part relief, however, marks
      the end of the judicial labor which is to be expended on the motion,
      and the order is final for appellate purposes.

                                           -5-
      This conclusion is consistent with our recent amendments to Florida Rule of

Criminal Procedure 3.850, effective July 1, 2013, which added subsection

(f)(8)(C), stating that “[t]he order issued after the evidentiary hearing shall resolve

all the claims raised in the motion and shall be considered the final order for

purposes of appeal.” In re Amendments to the Fla. Rules of Criminal Procedure &

the Fla. Rules of Appellate Procedure, 132 So. 3d 734, 750 (Fla. 2013).

      We disagree with the State’s contention that permitting a postconviction

appeal to proceed separately from a resentencing appeal will encourage piecemeal

litigation because, as we have previously explained in other cases, postconviction

proceedings and resentencing proceedings are separate, legally discrete

proceedings. See State v. Collins, 985 So. 2d 985, 989 (Fla. 2008) (“In both

capital and noncapital cases, we have held that resentencing is a new proceeding

[and] that ‘resentencing entitles the defendant to a de novo sentencing hearing with

the full array of due process rights.’ ” (quoting Trotter v. State, 825 So. 2d 362,

367-68 (Fla. 2002))). Thus, because resentencing is an entirely new, independent

proceeding, an appeal from the underlying postconviction proceeding does not

foster piecemeal litigation or waste judicial resources.

      Accordingly, the trial court’s order partially denying and partially granting

Taylor postconviction relief was a final appealable order, even though resentencing

remained to be completed in the underlying case.

                                         -6-
                               III. CONCLUSION

      For the reasons explained above, we quash the Fifth District’s decision in

Taylor and disapprove its decision in Cervino to the extent it is inconsistent with

this opinion. We further approve the Second District’s decision in Cooper and the

First District’s decision in Slocum to the extent these decisions are consistent with

our analysis and holding. Finally, we remand this case to the Fifth District for

further proceedings consistent with this opinion.

      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      Fifth District - Case No. 5D11-4179

      (Orange County)

John R. Hamilton of Foley & Lardner LLP, Orlando, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Wesley Heidt, Assistant
Attorney General, Daytona Beach, Florida,

      for Respondent




                                        -7-